 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    2:16-CR-00225-MCE
12                 Plaintiff,
                                                  ORDER TO DISMISS SUPERSEDING
13          v.                                    INDICTMENT AGAINST DEFENDANT
                                                  JOHANNA LEEANN MCGILLIVRAY
14   JOHANNA LEEANN MCGILLIVRAY,
15                 Defendant.
16

17                                                  ORDER

18         Upon motion of the government, it is ORDERED that the Superseding Indictment against the

19 defendant is dismissed.

20         IT IS SO ORDERED.

21 Dated: January 10, 2020

22

23

24

25

26

27

28
                                                    1
29                                                                        Order to Dismiss Superseding Indictment

30
